     Case 2:20-cr-00054 Document 147 Filed 08/26/21 Page 1 of 2 PageID #: 1142




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   CHARLESTON DIVISION


UNITED STATES OF AMERICA,

                               Plaintiff,

v.                                                    CRIMINAL ACTION NO. 2:20-cr-00054

NEDELTCHO VLADIMIROV,

                               Defendant.



                                             ORDER


        The Court has reviewed the Defendant’s Motion for Additional Extension of Time to File

Rule 33 Motion for New Trial and Other Post-Trial Motions (Document 146), wherein the

Defendant requests an additional fourteen (14) days to file post-trial motions. In support, Counsel

asserts that he is currently preparing for a federal criminal trial in the matter of United States v.

James Wood, Jr., Case No. 2:20-cr-00001, which is set for trial on September 7, 2021. He states

that the extension would not result in prejudice to any party because, with the extension, post-trial

motions would be due on September 13, 2021, and sentencing in this matter is scheduled for

November 18, 2021.

        Wherefore, for good cause shown, the Court ORDERS that the Defendant’s Motion for

Additional Extension of Time to File Rule 33 Motion for New Trial and Other Post-Trial Motions

(Document 146) be GRANTED, and post-trial motions are due on September 13, 2021.
   Case 2:20-cr-00054 Document 147 Filed 08/26/21 Page 2 of 2 PageID #: 1143




       The Court DIRECTS the Clerk to send a copy of this Order to the Defendant and counsel,

to the United States Attorney, to the United States Probation Office, and to the Office of the United

States Marshal.

                                              ENTER:       August 26, 2021




                                                 2
